Citation Nr: 0925981	
Decision Date: 07/13/09    Archive Date: 07/21/09

DOCKET NO.  06-34 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to an increased initial rating for 
posttraumatic stress disorder (PTSD), rated as 30 percent 
disabling from March 16, 2004, to December 4, 2007.  

3.  Entitlement to an increased initial rating for 
posttraumatic stress disorder (PTSD), rated as 50 percent 
disabling since December 5, 2007.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to 
February 1971, including combat service in the Republic of 
Vietnam, and his decorations include the Combat Infantryman 
Badge.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claim for service connection for bilateral hearing 
loss and granted service connection for PTSD and assigned a 
30 percent rating, effective March 16, 2004.   

An October 2008 rating decision increased the PTSD rating 
from 30 percent to 50 percent, effective December 5, 2007.  
However, as this grant does not represent a total grant of 
benefits sought on appeal, the claim for increase remains 
before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  
  

FINDINGS OF FACT

1.  The Veteran has bilateral hearing loss for VA 
compensation purposes that is related to in-service combat-
related acoustic trauma.  

2.  Since March 16, 2004, the date of service connection, the 
Veteran's PTSD is productive of at least occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as suicidal ideation obsessional rituals 
that interfere with routine activities, speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control, such 
as unprovoked irritability with periods of violence; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances, including 
work or a worklike setting; and an inability to establish and 
maintain effective relationships. 

3.  The preponderance of the medical evidence is against a 
finding that during any point during the appeal period that 
the Veteran's PTSD is productive of total occupational or 
social impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place, 
memory loss for names of close relatives, own occupation, or 
own name.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in service.  
38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304(d), 3.385 (2008).

2.  The criteria for an initial 70 percent evaluation for 
PTSD have been met since March 16, 2004, the date of service 
connection.  38 U.S.C.A. § 1155 (West 2008); 38 C.F.R. § 
4.130, Diagnostic Code (DC) 9411 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection 

In this decision, the Board grants service connection for 
bilateral hearing loss.  This constitutes a complete grant of 
the benefit sought on appeal.  Thus, a discussion of VA's 
duties to notify and assist is unnecessary.

The Veteran asserts service connection for bilateral hearing 
loss on the basis that he developed the condition due to in-
service, combat-related acoustic trauma.  In support, in his 
statements, the Veteran reports that the condition has been 
chronic since that time.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

In cases where a Veteran asserts service connection for 
injuries or disease incurred or aggravated in combat, 
38 U.S.C.A. § 1154(b) and its implementing regulation, 
38 C.F.R. § 3.304(d), are applicable.  This statute and 
regulation ease the evidentiary burden of a combat Veteran by 
permitting the use, under certain circumstances, of lay 
evidence.  If the Veteran was engaged in combat with the 
enemy, VA shall accept as sufficient proof of service 
connection satisfactory lay or other evidence of service 
incurrence, if the lay or other evidence is consistent with 
the circumstances, conditions, or hardships of such service.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  To establish 
service connection, however, there must be medical evidence 
of a nexus between the current disability and the combat 
injury.  See Dalton v. Nicholson, 21 Vet. App. 23, 36-37 
(2007); Libertine v. Brown, 9 Vet. App. 521, 523-24 (1996).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

As an initial matter, information received from the National 
Personnel Records Center (NPRC) suggests that the Veteran's 
service treatment and personnel records are unavailable.  
When a Veteran's records have been destroyed or are otherwise 
unavailable, VA has an obligation to search for alternative 
records that might support the Veteran's case.  Cuevas v. 
Principi, 3 Vet. App. 542 (1992).  VA also has a heightened 
duty to consider the applicability of the benefit-of-the-
doubt rule and to explain the reasons and bases for its 
decision.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 
(2005), citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  
See also O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  
VA made a formal finding on the unavailability of service 
records in June 2005.  The RO followed all correct procedures 
in attempting to obtain the Veteran's service records.  

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the above 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  see also Palczewski v. 
Nicholson, 21 Vet. App.  174, 178-80 (2007) (specifically 
upholding the validity of 38 C.F.R. § 3.385 to define hearing 
loss for VA compensation purposes).  

The Veteran served in combat and was likely exposed to 
acoustic trauma while serving in Vietnam given that such 
exposure is consistent with the circumstances, conditions and 
hardships of that service.  38 U.S.C.A. § 1154(b).  As such, 
VA must presume the occurrence of the in-service injury.  

VA medical records dated from March 2005 to January 2009 show 
that the Veteran received intermittent treatment for 
bilateral hearing loss.  He was fitted with hearing aids for 
his disability.  

The record shows that in August 2006, he was afforded a VA 
audiological evaluation that revealed pure tone thresholds, 
in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
35
80
100
LEFT
25
30
30
50
60

The averages were 61 in the right ear and 43 in the left ear.  
Speech recognition ability was 80 percent in the right ear 
and 76 percent in the left ear.  The Veteran reported he was 
involved in a fire fight for about an hour with his rifle in 
1969.  He stated that he had been unable to hear well for 
three or four days after this event and that he also began to 
notice a bilateral constant high-pitched ringing sound at 
that time.  The examiner diagnosed the Veteran with mild to 
profound sensorineural hearing loss for the right ear, mild 
to moderately severe sensorineural hearing loss for the left 
ear, and bilateral tinnitus.  He opined that the Veteran's 
current tinnitus was at least as likely as not due to 
military noise exposure based on his testimony of the 
specific time frame that he began to experience it.  With 
respect to the Veteran's hearing loss, he stated that any 
opinion regarding whether the hearing loss was related to 
service would be mere speculation due to the lack of hearing 
evaluations present during service and the lengthy history of 
construction work after service.  In this regard, the Board 
notes that the examiner based his negative nexus opinion of 
direct service connection in part on the lack of evidence in 
the service treatment records.  The examiner must consider 
lay statements regarding in-service occurrence of an injury.  
Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination 
inadequate where the examiner did not comment on Veteran's 
report of in-service injury and relied on lack of evidence in 
service treatment records to provide negative opinion).  

Thus, the medical evidence shows that the Veteran has 
bilateral hearing loss for VA compensation purposes.  
Further, the Board finds that he is both competent to report 
observing a decline in his hearing acuity during and since 
serving in combat in Vietnam, and that his account of having 
impaired hearing since that time is credible, especially 
since the August 2006 VA examiner had granted service 
connection for the Veteran's tinnitus based on his testimony 
of having first experienced it in service due to combat-
related noise exposure.  Because the Veteran's service 
records are unavailable, the Board has a heightened duty to 
consider the benefit-of-the-doubt rule.  See Cromer v. 
Nicholson, 19 Vet. App. 215, 217-18 (2005), citing Russo v. 
Brown, 9 Vet. App. 46, 51 (1996).  Therefore, resolving all 
doubt in favor of the Veteran, in light of his in-service, 
combat-related acoustic trauma, the diagnosis of bilateral 
hearing loss for VA compensation purposes, and the fact that 
his tinnitus was service-connected based on military noise 
exposure, the Board finds that the bilateral hearing loss had 
its onset during service.  

Higher Rating 

The Veteran's PTSD claim arises from his disagreement with 
the initial evaluation following the grant of service 
connection.  Once service connection is granted the claim is 
substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  

As to VA's duty to assist, the Board notes that pertinent 
records from all relevant sources identified by the Veteran, 
and for which he authorized VA to request, have been 
obtained.  38 U.S.C.A. § 5103A.  VA has made all efforts to 
obtain service treatment and personnel records for the 
Veteran and has associated with the claims folder reports of 
his post-service care.  He has also been afforded VA 
examinations.

In light of the foregoing, the Board finds that there is no 
further action to be undertaken to comply with the provisions 
of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and 
that the Veteran will not be prejudiced by the Board's 
adjudication of his claim.

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities. Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155 (West 2008); 38 C.F.R. § Part 4 (2008).  When 
rating a service-connected disability, the entire history 
must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  Where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
Board will also consider entitlement to staged ratings to 
compensate for times since filing the claim when the 
disability may have been more severe than at other times 
during the course of the claim on appeal.  Fenderson v. West, 
12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007). 

Ratings for service-connected disabilities are determined by 
comparing the Veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. § Part 4.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2008). 

Under Diagnostic Code 9411, a 30 percent rating is warranted 
when the psychiatric condition results in occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood; anxiety; suspiciousness; 
panic attacks (weekly or less often); chronic sleep 
impairment; and mild memory loss (such as forgetting names, 
directions, recent events).  

A 50 percent rating is warranted when the psychiatric 
condition results in occupational and social impairment with 
reduced reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.

A 70 percent rating is assigned when the psychiatric 
condition produces occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.

A 100 percent rating is assigned when there is total 
occupational or social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place, memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130, DC 9411.  

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).  

Post-service VA and private medical records dated from April 
2004 to May 2009 show that the Veteran received intermittent 
treatment for his PTSD.  Overall, that evidence reflects PTSD 
symptoms including anxiety, depression, auditory and visual 
hallucinations, recurrent distressing memories and dreams, 
avoidance, social withdrawal, sleep difficulties, 
irritability, difficulty controlling his anger, poor 
concentration, suicidal ideation, hypervigilance, exaggerated 
startle response, and feelings of detachment.  He has been 
assigned Global Assessment of Functioning (GAF) scores 
ranging from a low of 48 in July 2007 to a high of 60 in 
October 2005.  

On VA examination in November 2004, the Veteran complained of 
suffering from bad dreams, poor sleep, suicidal ideation, 
nervousness, hypervigilance, and exaggerated startle 
response.  He reported a good relationship with his wife and 
children.  The Veteran's wife asserted that he had attempted 
suicide in the past.  Examination revealed that the Veteran 
occasionally heard people calling him to come help them and 
that he also heard the voices of former servicemen calling 
for medics.  There was no current suicidal or homicidal 
thought, ideation, plan, or intent.  He was oriented to 
person, place, and time and had no impairment in thought 
process or communication.  There was no memory loss noted, 
and his speech was normal, logical, and goal-directed.  He 
had constricted affect and sad mood.  The Veteran had 
impaired impulse control and sleep disturbance.  The examiner 
found that the Veteran's PTSD was chronic and severe.  He 
assigned a GAF score of 50.  

At a December 2007 VA examination, the Veteran reported 
having a reasonably good relationship with his wife and 
children through the years and described his wife as being 
very supportive.  The Veteran's wife stated that he would 
"see things" in the woods that would trigger flashbacks, so 
he avoided going outside as a result.  The examiner noted 
that the Veteran's current psychosocial functional status was 
impaired.  Examination revealed neat grooming, appropriate 
dress, and normal speech.  The Veteran's affect was flat, and 
his mood was dysphoric.  He was oriented in all spheres, but 
he had impaired attention.  His thought process and content 
were unremarkable, and his judgment and insight were normal.  
He currently had no delusions, hallucinations, inappropriate 
behavior, obsessive or ritualistic behavior, panic attacks, 
or homicidal ideation.  The Veteran had sleep impairment, 
mildly impaired memory, and suicidal thoughts.  The Veteran's 
wife reported that he had planned to shoot himself with a 
firearm in the past, but she had intervened many times.  She 
stated that he currently had no access to any firearms and 
that he had contracted with his therapist not to harm 
himself.  The examiner found that the Veteran had recurrent 
and intrusive distressing recollections and dreams about his 
period of service, would avoid stimuli associated with his 
trauma, and had symptoms of increased arousal.  He noted that 
the PTSD symptoms occurred daily and were moderate to severe 
as well as chronic.  The examiner diagnosed the Veteran with 
chronic PTSD and assigned a GAF score of 50.  He found that 
the Veteran had significant impairment in functional status 
and noted that the PTSD symptoms had played a significant 
role in occupational impairment.        

As noted above, the Veteran was assigned GAF scores of 50 
during his November 2004 and December 2007 VA examinations, 
and his GAF has been estimated by various VA treatment 
providers as ranging from 48-60.  The GAF is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness.  See Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 
240 (1995).  An examiner's classification of the level of 
psychiatric impairment at the moment of examination, by words 
or by a GAF score, is to be considered, but it is not 
determinative of the percentage VA disability rating to be 
assigned; the percentage evaluation is to be based on all the 
evidence that bears on occupational and social impairment.  
See 38 C.F.R. § 4.126; VAOPGCPREC 10- 95 (Mar. 1995). 

Under DSM-IV, GAF scores of 41-50 reflect serious symptoms 
(suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  DSM-IV.  A GAF score of 60 is consistent 
with moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks), or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or coworkers).  DSM-IV.  In 
this case, however, while the Veteran was estimated as having 
a GAF of 60 in October 2005, the majority of his VA treating 
providers have assessed his GAF in the 41-50 range, 
indicating persistent serious symptoms and serious 
occupational and social impairment. 

After a careful review of the lay and medical evidence, and 
in particular the GAF scores assigned during the course of 
this appeal, and resolving all reasonable doubt in the 
Veteran's favor, the Board finds that the evidence supports 
entitlement to an initial 70 percent rating for the Veteran's 
PTSD since March 16, 2004, the date of service connection.  
His history demonstrates clear occupational and social 
impairment, with deficiencies in most areas, and the majority 
of his GAF scores reflect serious symptoms consistent with a 
70 percent rating.  A 100 percent rating is not warranted in 
this case because the evidence does not show that the Veteran 
has total occupational or social impairment.  Rather, he has 
been shown to consistently have good relationships with his 
wife and children.  In sum, the weight of the credible 
evidence demonstrates that the Veteran's PTSD warrants an 
initial rating of 70 percent since March 16, 2004.  As the 
preponderance of the evidence supports an increased initial 
rating, the claim must be granted.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for bilateral hearing loss is granted.

An initial 70 percent rating for PTSD, effective March 16, 
2004, is granted.  




____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


